internal_revenue_service number release date index number ----------------- ------------ --------------------------- ------------------------------- ----------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ------------ telephone number -------------------- refer reply to cc corp plr-147346-08 date date legend distributing ------------------------------------------------------------------------------------------- ------------------------------------- controlled ------------------------------------------------------------------------------------------- ---------------------------------------- country a year ------ ------- shareholder a ------------------------------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------- ----------------------------------------------------- shareholder b ----------------------------------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------------------- ----------------------------------------------------- ------------------------------------------------------ ------------- x y z ------- ------- --- plr-147346-08 date busine sec_1 busine sec_2 a dear ------------- --------------------------- ---------------------------- ------------------------------- ------ this letter responds to your representative’s letter dated date requesting rulings as to the federal_income_tax consequences of a transaction additional information was submitted by letters dated date and date the material information submitted for consideration is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process in particular this office has not reviewed any information pertaining to and has made no determination regarding whether the proposed transaction i satisfies the business_purpose requirement of sec_1_355-2 of the income_tax regulations ii is used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 of the internal_revenue_code the code and sec_1_355-2 or iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a fifty percent or greater interest in the distributing_corporation or the controlled_corporation see sec_355 and sec_1_355-7 summary of facts distributing is a country a corporation that was established during year distributing’s stock is owned x by shareholder a and y by shareholder b the remaining z of distributing’s stock is owned by the public controlled is a country a corporation that was incorporated on date controlled is wholly owned by distributing distributing is engaged in busine sec_1 and busine sec_2 distributing has submitted financial information which indicates that each of busine sec_1 and busine sec_2 has had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years plr-147346-08 transaction for what are represented as valid business reasons and in order to take advantage of country a tax incentives available under country a tax law distributing entered into the following transactions collectively the transaction i ii iii iv distributing underwent a tax free demerger under country a law distributing transferred the assets and liabilities relating to busine sec_1 to controlled the contribution in addition as part of the demerger transaction controlled issued and allotted new fully-paid equity shares to shareholder a and shareholder b in proportion distribution shareholder a received x of shares of controlled shareholder b received y of the shares of controlled their shareholdings in distributing the to after the demerger pursuant to a plan agreed upon before the demerger in which the rights of the parties are defined shareholder a will exchange the controlled shares it received in the distribution for the distributing shares owned by shareholder b the share exchanges following the contribution the distribution and the share exchanges shareholder a will own a of distributing and shareholder b will own a of controlled distributing will be directly engaged in busine sec_2 and controlled will be directly engaged in busine sec_1 representations the taxpayer has made the following representations concerning the transaction a b c no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a distributing shareholder the five years of financial information submitted concerning each of busine sec_1 and busine sec_2 represents its present operations and there have been no substantial operational changes since the date of the last financial statements submitted neither busine sec_1 or busine sec_2 nor control of an entity conducting these businesses will have been acquired during the five-year period ending on the date of the distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part plr-147346-08 d e f g h i j k following the transaction distributing and controlled will each continue the active_conduct of its business independently and with its separate employees the distribution is carried out for the following corporate business purposes the full integration of busine sec_1 with a related business a separation of the management of busine sec_1 and busine sec_2 so as to enable each respective management to focus on one of the businesses the separation of capital expenditures and cash flows of busine sec_1 and busine sec_2 and an institution of different dividend policies dependent on profitability and cash_flow of each of busine sec_1 and busine sec_2 the transaction is not used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution or ii attributable to distributions on distributing stock_or_securities that were acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution the total adjusted bases of the assets to be transferred to controlled by distributing in the transaction will equal or exceed the sum of the total liabilities assumed within the meaning of sec_357 by controlled the liabilities to be assumed as determined under sec_357 by controlled in the contribution were incurred in the ordinary course of business and are associated with the assets being transferred the total fair_market_value of the assets transferred to controlled in the transaction will exceed the sum of i the amount of any liabilities assumed plr-147346-08 within the meaning of sec_357 by controlled in the exchange and ii the amount of any liabilities owed to controlled by distributing that are discharged or extinguished in connection with the exchange the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately_after_the_exchange l distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction m no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution n o p q r payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length no two parties to the transaction are investment companies as defined in sec_368 and iv the distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a fifty percent or greater interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation immediately after the transaction as defined in sec_355 neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 neither distributing nor controlled will be a controlled_foreign_corporation within the meaning of sec_957 or a passive_foreign_investment_company within the meaning of sec_1297 immediately before or after the distribution rulings based solely on information submitted and the representations set forth above we rule as follows for federal_income_tax purposes the demerger will be treated as if distributing transferred the assets associated with busine sec_1 to controlled in exchange for all the stock of controlled and the assumption by controlled of the liabilities associated with busine sec_1 followed immediately by a distribution of all of the controlled stock to the shareholders of distributing the contribution followed by the distribution will constitute a reorganization within the meaning of plr-147346-08 sec_368 distributing and controlled each will be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing upon the contribution sec_361 and sec_357 no gain_or_loss will be recognized by controlled on the contribution sec_1032 the basis of each asset received by controlled in the contribution will equal the basis of that asset in the hands of distributing immediately prior to its transfer sec_362 the holding_period for each asset received by controlled from distributing will include the period during which distributing held the asset sec_1223 no gain_or_loss will be recognized by distributing on the distribution sec_361 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of shareholders a and shareholder b upon their receipt of the controlled stock sec_355 the aggregate basis of the controlled stock and the distributing stock in the hands of shareholder a and shareholder b will equal the basis of the distributing stock held by shareholder a and shareholder b immediately prior to the distribution allocated between the distribution stock and the controlled stock in proportion to fair_market_value of the distributing and controlled stock after the distribution sec_358 sec_358 the holding_period of the controlled stock received by shareholder a and shareholder b will in each instance include the holding_period of the distributing stock held by each respective shareholder provided that each respective shareholder held the distributing stock as a capital_asset on the date of the distribution sec_1223 proper allocation of distributing's earnings_and_profits will be made under sec_312 and sec_1_312-10 caveats no opinion is expressed about the tax treatment of the transaction described above under other provisions of the code and regulations or the tax treatment of any condition existing at the time of or effects resulting from the transaction that is not specifically plr-147346-08 covered by the above rulings in particular no opinion is expressed regarding i whether the transaction satisfies the business_purpose requirement of sec_1_355-2 ii whether the transaction is used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both see sec_355 and sec_1_355-2 and iii whether the transaction is part of a plan or series of related transactions under sec_355 procedural statements this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely lisa a fuller senior counsel branch office of associate chief_counsel corporate
